DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed 12 July 2021. 

Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
In the response filed 12 July 2021, Applicant argues Chandran, Goto, Arkans, Border, Kane and/or Egger’379 do not teach a climate conditioning device to regulate the temperature and moisture of a patient such that the climate conditioning device regulates the core body temperature, as recited in claim 38. 
This argument is not persuasive. 
Claim 38 recites: 

    PNG
    media_image1.png
    130
    603
    media_image1.png
    Greyscale


Applicant further argues that Egger’379 directed towards fitness pants with skin stimulation means, which are not relevant to the claimed invention of diagnosing, implementing and regulating physiological functions of an anaesthetized patient during an operation. This argument is not persuasive. 
In order for a reference to be proper for use in an obviousness rejection under 35 USC 103, the reference must be analogous art to the claimed invention. A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See MPEP 2141.01(a) Section I. 
In this case, Egger’379 is considered to be reasonably pertinent to the problem faced by the inventor because Egger’379’s device is similar in structure to Applicant’s device because the skin stimulation means are in the form of a pair of pants having inflatable chambers (5a-5d; column 5, lines 3-7, 17-23) in which the device is worn by a patient for an extended period of time (i.e. during exercise – column 3, lines 46-51). Keeping the user of a wearable inflatable device comfortable and stable during treatment/use is relevant to the problem faced by the inventor: page 9, lines 16-20 
Therefore, Eggers’379 is considered analogous art and the rejection under 35 USC 103 is proper. 	
For these reasons, the rejections are maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 38 was amended to further recite: 

    PNG
    media_image2.png
    78
    601
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    52
    566
    media_image3.png
    Greyscale

The specification provides support for a climate conditioning device having a moisture conditioning means and a temperature conditioning means at page 17, lines 23-25. The specification further discloses the climate conditioning device controls the humidity at column 18, lines 7-10. However, as written, the claim now appears to require two separate elements: i) a moisture conditioning means  and ii) a humidity conditioning device while the specification only provides support for a single moisture control device. 
Correction is required. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19-21, 25-35 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chandran (US Patent 7,207,959) in view of Goto et al. (US Patent Application 2002/0151929) in view of Arkans (US Patent 6,007,559) in view of Egger (US Patent 7,384,379) in view of Borders et al. (US Patent 6,149,674) and Kane et al. (US Patent Application 2008/0132976). 

Chandran’959 teaches coupling the pressure cuff to the leg of the patient (Figure 1), and inflating the pressure cuff in response to a feedback signal from a sensor (34) (column 5, lines 15-37) to sequentially apply pressure to the leg at a plurality of locations to form a compression pressure wave based on the feedback signal to displace peripheral blood volume with in the patient to the intrathoracic blood volume (column 6, lines 43-54). 
	Chandran’959 teaches the applied compression pressure is above a venous pressure and below an arterial pressure in the leg (column 4, lines 59-67 and column 6, lines 14-22) and maintain the pressure such that arterial perfusion in the leg is not blocked (column 4, lines 59-67). 
	Chandran’959 fails to teach the step of measuring the blood pressure and forming the compression pressure wave based on the measured blood pressure. 
	Like Chandran’959, Goto’929 teaches a method of preventing deep vein thrombosis by using a pressure cuff to apply sequential pressure to a limb to maintain blood flow (paragraph [0002]). Goto’929 teaches it is known to measure the blood pressure of the patient (via “BP determining means” 50; paragraph [0057]) and apply a pressure via the pressure cuff based on this measured blood pressure (paragraph 
	Chandran’959 fails to teach this method is performed over the course of an operation. 
	Chandran’959 is directed towards a method of preventing lower extremity deep vein thrombosis. Like Chandran’959, Arkans’559 is directed towards a vascular assist device to prevent deep vein thrombosis (column 2, lines 55-68) that includes applying a pressure cuff (21) to a patient and maintain a pressure with a control device (22). Arkans’559 teaches using this device on a patient before, during or after surgery depending on the patient’s needs (column 10, lines 47-56). It is well known that surgery is a risk factor for deep vein thrombosis (column 1, lines 10-27). In light of this, it would have been obvious to one of ordinary skill in the art at the invention was made to modify the method of Chandran’959 by performing Chandran’959’s method during surgery to an anesthetized patient, as taught by Arkans’559, in order to reduce the chance of the patient developing a blood clot because blood clots are a well-known risk of surgery. 
	Chandran’959 fails to teach the device includes a climate conditioning device having a moisture conditioning means and a temperature conditioning means allowing for regulation of the temperature and moisture of the patient. 

Chandran’959 fails to teach a step of continuously detecting and regulating the body core temperature. 
	Like Chandran’959, Borders’674 is directed towards a device (10) for applying sequential pressure to a limb (via 10; column 1, lines 30-34) in order to aid in promoting blood flow through a patient (“vasodilating”, column 1, lines 30-31). 
Borders’674 teaches this procedure is performed during surgery (column 1, lines 7-10). 
Borders’674 teaches a step of measuring a patient’s body core temperature (column 5, lines 45-59) and using the measurement to regulate the patient’s body core temperature (column 6, line 50 to column 7, line 3). Borders’674 teaches coupling a temperature sensor to the limb of a patient (column 5, lines 45-59) such that the temperature sensor is communicatively coupled to the pressure cuff (20) (via controller 84 – see column 5, lines 50-55 and 35-39).
Borders’674 fails to disclose a specific advantage to this procedure beyond temperature regulation as an advantage of its own. 
Additionally, Kane’976 teaches it is old and well known that, during surgery, a patient’s temperature regulatory system is compromised and this has lead to a patient 
In light of these teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method taught by Chandran’959, by performing a step of measuring and regulating core body temperature of a patient, as taught by Borders’674, in order to provide the advantage of aiding a patient in regulating their temperature when the temperature regulatory system is compromised in order to prevent thermal maladies, as taught by Kane’976. 
Claim 21: Chandran’959 further teaches acquiring a volume responsiveness parameter (column 5, lines 23 to column 6, lines 4), determining cardiac output (column 5, lines 31-37, 51-56 and 65 to column 6, line 4), and modifying the compression pressure in order to manage cardiac output (column 6, lines 5-23). 
	Claim 25: Borders’674 teaches controlling the temperature of air or fluid introduced or removed from a pressure segment (20)	in order to control body temperature (column 4, lines 36-49). 
Claims 26, 27: Chandran’959 teaches the pressure cuff is pneumatically controllable (i.e. with a fluid or gas supplied to/drawn from the pressure cuff) (column 6, lines 23-26). 	
	Claim 29: Chandran’959 teaches controlling venous return flow with the control device (26) (column 4, lines 50-67). 

	Claim 31: Chandran’959 teaches regulating the applied pressure between the venous pressure and the arterial pressure in the leg with a regulating device (column 4, lines 35-68 and column 6, lines 43-63). 
	Claim 32: Chandran’959 teaches controlling a pump which introduces or releases a fluid via the pressure increasing and pressure decreasing means into and out of the pressure cuff (column 5, lines 1-22). 
	Claim 33: Chandran’959 teaches the pressure cuff (38 and 40) includes access for a region of the patient (column 7, lines 29-42). 
	Claim 34: Chandran’959 teaches the pressure cuff pumps blood peristaltically with oscillating superposition from periphery to center (column 6, lines 48-50, column 7, lines 52-59 and column 8, lines 55-58). 
	Claim 35: Chandran’959 teaches controlling intrathoracic blood volume by executing a pre-selectable compression pressure pattern in a pre-selectable time period in pre-selectable pressure segments (column 4, lines 35-49, column 6, lines 5-23 and column 7, lines 60 to column 8, line 51). 
	Claim 37: Chandran’959 teaches adjusting the pressure based on the signal values from a sensor (column 5, lines 15-22). 
Claims 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chandran’959 in view of Goto’929 in view of Arkans’559 in view of Egger’369 in view of Borders’674 and Kane’976, as applied to claim 19, further in view of Barak (US Patent Application 2008/0103397).

Like Chandran’959, Barak’397 is directed towards a similar pressure cuff (1) applied to an extremity for the purpose of preventing deep vein thrombosis (paragraphs [0023], [0024]). Barak’397 teaches it is known to provide such a pressure cuff on two or more limbs simultaneously (paragraph [0021]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Chandran’959 by providing the pressure cuff on at least two limbs, as taught by Barak’397, in order to provide the advantage of preventing deep vein thrombosis in more than one limb. 
Claim 23: Chandran’959, as modified, teaches the limitations of claim 23 including that the pressure cuff can consist of sequential compression component, which is known to include multiple pressure segments. 
Further, like Chandran’959, Barak’397 is directed towards a similar pressure cuff (1) applied to an extremity for the purpose of preventing deep vein thrombosis (paragraphs [0023], [0024]). Barak’397 teaches the pressure cuff (1) includes multiple pressure segments (2) which are independently controllable (paragraph [0036]) in order to aid in effectively treating deep vein thrombosis. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Chandran’959 with the pressure segments of Barak’397 in order to provide more effective treatment of deep vein thrombosis. 
Claim 24: Chandran’959, as modified, teaches the limitations of claim 24 except for disclosing the pressure cuff is in the form of pants with integrated socks. 
. 
Claims 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chandran’959 in view of Goto’929 in view of Arkans’559 in view of Egger’379 in view of Borders’674 and Kane’976, as applied to claim 19, further in view of McEwen et al. (US Patent Application 2006/0253150).
Claim 36: Chandran’959 in view of Arkans’559 teaches the limitations of claim 36 except for a display monitor. 
McEwen’150 teaches a pressure device (10) having a control device (6; paragraphs [0021], [0022]). McEwen’150 teaches that it is known to connect the control device with a monitor (28) for the purpose of displaying information for the user. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Chandran’959, with a display monitor, as taught by McEwen'150, in order to provide the stated advantages. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208.  The examiner can normally be reached on Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

Lindsey Bachman


/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        19 July 2021

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771